
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Jackson-Lee of
			 Texas (for herself and Ms.
			 Watson) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring an American legend and musical
		  icon.
	
	
		Whereas Michael Jackson was not only an accomplished
			 recording and performing artist, he was a noted humanitarian;
		Whereas Michael Jackson began his stellar recording career
			 as the featured member of The Jackson 5, which was the first act
			 in recorded history to have their first four major label singles I Want
			 You Back,ABC,The Love You Save, and
			 I'll Be There, reached the top of the American charts;
		Whereas the internationally recognized
			 Thriller released in 1982, which became a smash hit yielded
			 seven top-10 singles. The album sold 21 million copies in the United States and
			 at least 27 million worldwide. It was a monumental moment in music
			 history;
		Whereas Michael Jackson was labeled The King of
			 Pop, Jackson’s music is internationally recognized and critically
			 acclaimed;
		Whereas Michael Jackson was one of the few artists to have
			 been inducted into the Rock and Roll Hall of Fame twice;
		Whereas in the early 1980s, Michael Jackson became a
			 dominant figure in popular music and the first African-American entertainer to
			 amass a strong crossover following on MTV. The popularity of his music videos
			 airing on MTV, such as Beat It, Billie Jean and
			 Thriller—widely credited with transforming the music video from
			 a promotional tool into an art form—helped bring the relatively new channel to
			 fame;
		Whereas, on January 10, 1984, Michael Jackson visited the
			 unit for burn victims at Brotman-Memorial Hospital in Los Angeles, and
			 demonstrated his concern with people suffering from grievous injuries;
		Whereas, on April 9, 1984, David Smithee, a 14-year-old
			 boy suffering from cystic fibroses was invited to Michael’s home, in response
			 to a dying request to meet Michael. David passed away 7 weeks later;
		Whereas, on April 14, 1984, Michael Jackson was single
			 handedly responsible for equipping a 19-bed-unit at Mount Sinai New York
			 Medical Center. This center is now a critical part of the T.J. Martell
			 Foundation for leukemia and cancer research;
		Whereas, on July 5, 1984, during the Jackson’s press
			 conference at Tavern On The Green, Michael announced that his portion of the
			 earnings from the Victory Tour would be donated to three charitable
			 organizations: The United Negro College Fund, Camp Good Times, and the T.J.
			 Martell Foundation;
		Whereas, on July 14, 1984, after the first concert of the
			 Victory Tour, Michael met 8 terminally ill children backstage;
		Whereas, on December 13, 1984, Michael visited the Brotman
			 Memorial Hospital, where he had been treated when he was burned during the
			 producing of a Pepsi commercial. He subsequently donated all the money he
			 received from Pepsi, $1.5 million, to the Michael Jackson Burn Center for
			 Children;
		Whereas, on January 28, 1985 Michael and 44 other artists
			 met to record We Are The World, written by Michael and Lionel
			 Ritchie, a project devoted to fighting global hunger. The proceeds of this
			 record were donated to the starving people in Africa;
		Whereas in 1986, Michael set up the Michael Jackson
			 UNCF Endowed Scholarship Fund. This $1.5 million fund is aimed toward
			 assisting students majoring in performance art and communications, with money
			 given each year to students attending a UNCF member college or
			 university;
		Whereas, on February 28, 1986, after having had a
			 heart-transplant, 14-year-old Donna Ashlock from California received a call
			 from Michael Jackson. He had heard that she was a fan. Michael invited Donna to
			 his home following her recovery;
		Whereas, on September 13, 1987, Michael supported a
			 campaign against racism. He made every effort to publicly support NAACP, in the
			 fight against discrimination of African-American artists;
		Whereas in October 1987, at the end of his Bad
			 Tour, Michael donated personal items to UNESCO for a charitable
			 auction. The proceeds of his donation were allocated for the education of
			 children in developing countries;
		Whereas, on February 1, 1988 The Song Man In the
			 Mirror entered the charts. The proceeds from the sales of this record
			 went directly and exclusively to Camp Ronald McDonald for Good Times, a camp
			 for children who suffer from Cancer;
		Whereas, on March 1, 1988, at a press conference held by
			 his sponsor Pepsi, Michael presented a $600,000 check to the United Negro
			 College Fund;
		Whereas on April 1988, Michael Jackson ensured that free
			 tickets to three concerts in Atlanta, Georgia, were specifically set aside for
			 the Make a Wish Foundation;
		Whereas, on May 22, 1988, Michael visited cancer-stricken
			 children in the Bambini-Gesu Children’s Hospital in Rome. He signed autographs
			 and gave away sweets and records to the young patients. He also announced his
			 monetary donation of 100,000 pounds to the hospital;
		Whereas, on July 16, 1988, Michael met the Prince of Wales
			 and his wife Diana, where he donated 150,000 pounds for the Prince’s Trust, and
			 a check of 100,000 pounds for the children’s hospital at Great Ormond
			 Street;
		Whereas, on July 20, 1988, Michael visited terminally ill
			 children at Great Ormond Street Hospital. At a unit for less critical patients
			 he stayed longer and to engage in story telling time with the children;
		Whereas, on August 29, 1988, at his 30th birthday Michael
			 performed a concert in Leeds, England, for the English charity organization
			 Give For Life, an organization designed as an immunization
			 charity for children. Michael presented a check for 65,000 pounds;
		Whereas on January 1989, the proceeds of one of Michael’s
			 shows in Los Angeles were donated to Childhelp USA, the biggest charity
			 organization against child abuse. In appreciation of the contributions of
			 Michael, Childhelp of Southern California founded the Michael Jackson
			 International Institute for Research On Child Abuse;
		Whereas, on January 10, 1989, upon the winding down of his
			 Bad Tour, Michael Jackson donated tickets for each concert to
			 underprivileged children, and made contributions to hospitals, orphanages and
			 charity organizations throughout each stop on his tour;
		Whereas, on February 7, 1989, Michael visited the
			 Cleveland Elementary School in Stockton, California, a site of playground
			 violence where 5 children had been tragically killed and 39 had been
			 wounded;
		Whereas, on March 5, 1989, Michael invited 200
			 underprivileged children of the St. Vincent Institute for Handicapped Children
			 and of the organization Big Brothers and Big Sisters to the Circus Vargas in
			 Santa Barbara. Following the event, the children were invited to his ranch to
			 visit his private Zoo at Neverland Ranch;
		Whereas in December 1991, Michael’s office MJJ Productions
			 donated more than 200 turkey dinners to needy families in Los Angeles;
		Whereas in February 1992, within 11 days Michael covered
			 30,000 miles in Africa, to visit hospitals, orphanages, schools, churches, and
			 institutions for mentally handicapped children;
		Whereas, on February 3, 1992, at a press conference at the
			 New York Radio City Music Hall, Michael announced that he is planning a new
			 world tour, to raise funds for his new Heal The World
			 Foundation. This Foundation was designed to support the fight against AIDS,
			 Juvenile Diabetes, the Ronald McDonald Camp, and the Make A Wish
			 Foundation;
		Whereas, on May 6, 1992, Michael defrayed the funeral
			 expenses for Ramon Sanchez, who was killed during the Los Angeles riots;
		Whereas, on June 26, 1992, Michael presented the Mayor of
			 Munich, Mr. Kronawitter, with a 40,000 DM check for the needy people of the
			 city;
		Whereas on July 1992, Michael donated 821,477,296 Lire to
			 La Partita del Cuore (The Heart Match) in Rome and donated 120,000 DM to
			 children’s charities in Estonia and Latvia;
		Whereas, on July 25, 1992, at his concert in Dublin,
			 Ireland, Michael announced that he will give 400,000 pounds of the tour
			 earnings to various charities;
		Whereas in June 1993, Michael announced a donation of
			 $1.25 million for children suffering as a result of the riots in Los
			 Angeles;
		Whereas on October 1993, Michael Jackson donated $100,000
			 to the Children’s Defense Fund, the Children’s Diabetes Foundation, the Atlanta
			 Project, and the Boys and Girl Clubs of Newark, New Jersey;
		Whereas on December 1993, in conjunction with the
			 Gorbachev Foundation, Michael Jackson airlifted 60,000 doses of children’s
			 vaccines to Tblisi, Georgia;
		Whereas in 1994, Michael donated $500,000 to Elizabeth
			 Taylor’s AIDS Foundation;
		Whereas, on October 1, 1996, Michael donated the proceeds
			 of his Tunisia concert to The National Solidarity Fund, a
			 charity dedicated to fighting poverty;
		Whereas, on December 9, 1996, during the History
			 Tour visit in Manila, Michael visited a Children’s Hospital, where he
			 announced that a portion of his concert earnings will be donated to the
			 renovation of the Hospital;
		Whereas the Millennium Issue of the Guinness Book
			 Of Records named Michael as the Pop Star who supports the most
			 charity organizations;
		Whereas in 2004, The African Ambassadors’ Spouses
			 Association, honored Michael Jackson for his worldwide humanitarian efforts,
			 due to his fiscal contribution of more than $50 million to various charities,
			 including many organizations that feed the hungry in Africa; and
		Whereas we today mourn with and send our condolences to
			 the children that Michael Jackson left behind: Prince Michael, Paris Michael,
			 and Prince Michael II and his mother, father, brothers, and sisters: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Michael Jackson as a global
			 humanitarian and a noted leader in the fight against worldwide hunger and
			 medical crises; and
			(2)celebrates Michael
			 Jackson as an accomplished contributor to the worlds of arts and entertainment,
			 scientific advances in the treatment of HIV/AIDS, and global food
			 security.
			
